           Case 3:19-cv-00411-SDD-RLB        Document 22    02/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


PORTER
                                                                      CIVIL ACTION

VERSUS
                                                                      19-411-SDD-RLB

MANCHESTER, ET AL.

                                         RULING

          The Court has carefully considered the Motion for Summary Judgment1, the

record, the law applicable to this action, and the Report and Recommendations2 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated January 4, 2021, to which no

objection was filed.

          The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s herein.

          ACCORDINGLY, the Court declines to exercise supplemental jurisdiction in

connection with any potential state law claims.

          THUS, IT IS HEREBY ORDERED that the Motion for Summary Judgment (Rec.

Doc. 20), is granted in part and the Plaintiff’s claims for violation of his First Amendment

Rights and RLUIPA asserted against all Defendants, and the Plaintiff’s claim for failure to

intervene in the excessive use of force asserted against Defendant, Shannon Demars,

are dismissed, with prejudice.




1
    Rec. Doc. 20.
2
    Rec. Doc. 21.
       Case 3:19-cv-00411-SDD-RLB      Document 22    02/03/21 Page 2 of 2




      IT IS FURTHER ORDERED that, in all other regards the Motion (Rec. Doc. 20) is

DENIED, and this matter is hereby referred back to the Magistrate Judge for further

proceedings herein.

      Signed in Baton Rouge, Louisiana on February 3, 2021.




                                     S
                                  CHIEF JUDGE SHELLY D. DICK
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
